Citation Nr: 1500577	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to a rating higher than 10 percent for service-connected residuals of left distal tibia and fibula fracture.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The appellant served in a reserve component and had active duty for training (ACDUTRA) from October 28, 1968, to June 10, 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New York.

(The issue of entitlement to a rating higher than 10 percent for service-connected residuals of left distal tibia and fibula fracture is addressed in the remand that follows the decision below.) 


FINDINGS OF FACT

1.  The appellant does not have a low back disability that is attributable to military service or has been caused or made worse by service-connected residuals of left distal tibia and fibula fracture.

2.  The appellant does not have a right knee disability that is attributable to military service or has been caused or made worse by service-connected residuals of left distal tibia and fibula fracture.


CONCLUSIONS OF LAW

1.  The appellant does not have a low back disability that is the result of disease or injury incurred in or aggravated by active military service; a low back disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A.   §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The appellant does not have a right knee disability that is the result of disease or injury incurred in or aggravated by active military service; a right knee disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a claimant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the appellant's claims of service connection, the RO sent to him a letter dated in May 2011 wherein he was notified of the evidence required to substantiate those claims.  The letter advised the appellant of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the appellant on the types of evidence he could submit that would support his claims for service connection, such as treatment records related to the claimed conditions and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The appellant has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the May 2011 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the appellant a meaningful opportunity to participate in the development of his claims.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied with respect to the issues decided herein.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were also satisfied.  All available evidence pertaining to the appellant's service connection claims has been obtained.  The evidence of record contains the appellant's service treatment records (STRs), private and VA treatment records, lay statements, and argument from the appellant's representative on his behalf.  The Board is unaware of any outstanding evidence or information that has not already been requested.  In September 2011, the appellant was afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner offered an opinion and rationale as to the etiology of the appellant's low back and right knee disabilities.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claims decided herein.

II. Analysis

Service connection will be granted if it is shown that the appellant suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Active military service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014).  

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back Disability

The appellant contends that he has a low back disability secondary to his service-connected residuals of left distal tibia and fibula fracture.  In particular, the Board notes that the appellant indicated on his application for compensation that his low back pain was secondary to his left ankle disability.  See April 2011 VA Form 21-526.  The appellant also stated during a September 2011 VA examination that his back condition was related to his left ankle injury in service.  Additionally, the appellant expressed in a February 2012 statement that his back condition was a result of over 40 years of aggravation due to favoring his left ankle when jogging or conducting every day activities.  Finally, the appellant's representative reiterated these contentions in a May 2014 statement, noting that the appellant reported during his September 2011 VA examination that his back condition was due to his service-connected left ankle disability.  

Service treatment records are silent for complaints, findings, or diagnosis of a low back disability.  

An October 1996 Individual Ready Reserve medical examination shows that the appellant reported recurrent back pain.  He specifically indicated that his lower back pain was relieved by stretching.  A November 1996 letter addressed to the Connor Troop Medical Clinic from Dr. Eulogio Rectra, Jr. indicated that the appellant was able to work full time, jog three miles every other day, and play basketball without restriction.

VA treatment records indicate a September 2011 diagnosis of degeneration of lumbar or lumbosacral intervertebral disc.

During a September 2011 VA examination, the appellant reported that he had experienced a chronic dull lower back pain since 1995.  The examiner noted the appellant's report that his low back pain presented during a period when in the Inactive Ready Reserves (IRR) and that such was not so debilitating that he was unable to return to the U.S. Army Reserves from 1998 to 2000.  The appellant further related that his back condition did not limit him from taking over and operating his family owned grocery store and restaurant until December 2010.  Additionally, the examiner noted that the appellant did not seek attention for recurrent back pain while in military service or from private providers.  The appellant stated that he had no recollection of a trauma that would have caused such condition.  The appellant indicated that he had never complained of low back pain to either his private primary care provider or his private orthopedist.  He denied any radiation of pain or any bowel or bladder problems and indicated that he experienced flare-ups that were not precipitated by any particular movements or activities.  His gait appeared normal.  Following x-rays, a diagnosis of low back pain with moderate degenerative changes at L4-L5 was made.  

After review of the records, interview and examination of the appellant, as well as search of literature for current understanding, the September 2011 VA examiner opined that the appellant's low back disability was less likely than not caused by his service-connected residuals of left distal tibia and fibula fracture.  The examiner cited to medical literature to support the conclusion that it was unlikely that any condition that had caused a mild or moderate degree of limping over a relatively short period of time would have any major detrimental effect on the lumbar spine.  Additionally, foot and ankle problems causing a temporary limp of low magnitude were also unlikely to create load transmission of any significant magnitude to cause additional stress on the spine.  Thus, the examiner concluded that the appellant's low back disability was more than likely a result of non-service related degenerative changes of the lumbar spine, which affected his posture control and placed an increased burden on his ankles.

Having reviewed the entire claims file, the Board finds that service connection for a low back disability is not warranted.

Service treatment records do not reflect complaints, diagnosis, or treatment for a low back disability, and the appellant does not contend that his low back disability was incurred in or otherwise directly related to military service.  Moreover, competent medical evidence of record reflects that degeneration of the lumbar or lumbosacral intervertebral disc was diagnosed in September 2011, more than 45 years after the appellant's documented period of ACDUTRA.  (The passage of many years between service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).)

Considering the appellant's contention that his low back disability is secondary to his residuals of left distal tibia and fibula fracture, the Board acknowledges that the appellant is competent to provide lay evidence of his symptoms, such as low back pain.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although courts have addressed the circumstances where lay evidence can/must be considered, they have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In this case, the appellant is not competent to state that his low back disability was proximately due to or aggravated by his service-connected residuals of left distal tibia and fibula fracture.  

The Board finds that the VA examiner's opinion is persuasive and probative evidence against the claim of service connection for a low back disability because such was based on a review of the claims file and supported by an articulated medical rationale that is consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, the examiner offered a clear rationale for his opinion that the appellant's low back disability was not likely related to his service-connected residuals of left distal tibia and fibula fracture, relying on the medical records, his medical expertise, and cited medical studies in reaching that conclusion.  Specifically, the examiner concluded that the appellant's low back disability, which was diagnosed as degeneration of the lumbar or lumbosacral intervertebral disc, is not likely linked to his service-connected residuals of left distal tibia and fibula fracture or made worse thereby.  He explained that it was unlikely that any condition that caused a mild or moderate degree of limping over a relatively short period of time would have any major detrimental effect on the lumbar spine, and that foot and ankle problems causing a temporary limp of low magnitude were also unlikely to create load transmission of any significant magnitude to cause additional stress on the spine.  The VA examiner offered a well-reasoned opinion, based on physical examination of the appellant and supported to recitation of medical principles that the appellant's left ankle fracture residuals were not severe enough to cause the appellant's low back disability or cause any additional stress on the spine.  The opinion of the VA examiner is more probative than the appellant's lay assertions and this medical opinion is uncontradicted in the record by any other medical evidence relative to the specifics of this case.

In conclusion, the Board finds there is no basis upon which to conclude that the appellant's low back disability is related to military service or to his service-connected residuals of left distal tibia and fibula fracture.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  Therefore, service connection for low back disability is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim for service connection, that doctrine is not helpful to the appellant.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Right Knee Disability 

The appellant contends that he has a right knee disability secondary to his service-connected residuals of left distal tibia and fibula fracture.  Specifically, he contends that he has had "severe problems with [his] right knee generated by years of favoring his service-connected left leg injury."  See October 2014 Statement (on VBMS). 

Service treatment records are silent for complaints, findings, or diagnosis of a right knee disability. 

In support of his April 2011 claim for service connection, the appellant submitted a June 2011 statement by Dr. Arthur Peckham, Jr. at North County Orthopaedic Group.  The statement indicates that the appellant sought treatment for his right knee since 2005 upon completion of his Reserve service.  He reported increased pain in his right knee since that time.  He was diagnosed with mild degenerative arthritis.  Dr. Peckham noted that the appellant's right shoe showed more excessive wear in the normal distribution, but probably twice as much wear as compared to the left side.  The appellant asserted that the uneven wear of his shoes indicated that his right knee problem was related to his in-service left ankle fracture.  Dr. Peckham stated that "[he] certainly [could not] argue" with the appellant's contention.  He opined that there was a "distinct possibility" that the appellant had symptoms of right knee pain as a result of the previous fracture over the long period of time with some abnormal gait pattern.  He opined that the appellant may have caused greater stress to the right knee, but that was "as specific as [he] could be."

At the September 2011 VA examination, the appellant reported that his right knee pain began in August 2004.  He stated that he woke up one morning and could barely walk on his right knee.  In addition, he indicated that he had previously been able to perform his usual activities, which included a five-mile jog.  He treated his right knee pain with ibuprofen and stopped jogging.  The appellant was referred to a local orthopedic specialist by his private physician.  There, he reported having chronic right knee pain.  He also indicated experiencing flare-ups.  During such episodes, the appellant stated that he had knife-like pain on the inside of his right knee.  According to the appellant, these episodes were precipitated by twisting, turning, standing, and walking.  He alleviated flare-ups with ibuprofen.  The appellant denied the use of an assistive ambulatory device.  X-rays revealed mild degenerative changes in the right knee.  The examiner diagnosed the appellant with mild degenerative arthritis of the right knee, which was found to impact his ability to work due to discomfort and flare-ups.  The examiner concluded that his right knee disability was less likely than not caused by or a result of his service-connected residuals of left distal tibia and fibula fracture.  The examiner cited to medical literature to support the conclusion that it was unlikely that any condition that caused a mild or moderate degree of limping over a relatively short period of time would have any major detrimental effect on the opposite lower extremity.  Additionally, foot and ankle problems causing a temporary limp of low magnitude were also unlikely to create load transmission of any significant magnitude to cause additional stress on the other leg.  Thus, the examiner concluded that the appellant's right knee disability was more likely a result of non-service related degenerative changes of the lumbar spine, which affected his posture control and placed an increased burden on his knees.

Having reviewed the entire claims file, the Board finds that service connection for a right knee disability is not warranted.

Service treatment records do not reflect complaints, diagnosis, or treatment for a right knee disability, and the appellant does not contend that his right knee disability was incurred in or otherwise directly related to his period of ACDUTRA.  Moreover, competent medical evidence of record reflects that the appellant experienced right knee pain as early as August 2004, more than 35 years after his period of ACDUTRA.  (The passage of many years between service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).)

Considering the appellant's contention that his right knee disability is secondary to his residuals of left distal tibia and fibula fracture, the Board acknowledges that the appellant is competent to provide lay evidence of his symptoms, such as knee pain.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the appellant is not competent to state that his right knee disability was proximately due to or aggravated by his service-connected residuals of left distal tibia and fibula fracture.  See Woehlaert, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4.

Because the question of whether a disability such as right knee degenerative arthritis is related to another disability such as residuals of left distal tibia and fibula fracture is a medical question requiring expertise, the Board relies upon the September 2011 VA examiner's opinion.  This report reflects that the examiner comprehensively examined the claims file and understood the medical questions asked by the originating agency.  Additionally, the examiner offered a clear rationale for his opinion that the appellant's right knee disability was not likely related to his service-connected residuals of left distal tibia and fibula fracture, relying on the medical records, his medical expertise, and cited medical studies in reaching that conclusion.  Specifically, the examiner concluded that the appellant's right knee disability, which was diagnosed as mild degenerative arthritis, was not likely linked to his service-connected residuals of left distal tibia and fibula fracture or made worse thereby.  In so finding, the VA examiner offered a well-reasoned opinion based on interview with and physical examination of the appellant and supported to recitation of medical principles.

The Board acknowledges that there are statements in the file that purport to offer a link between the current right knee disability and the appellant's service-connected residuals of left distal tibia and fibula fracture.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the clinicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the September 2011 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the assessment of the private physician in June 2011.  In this case, the strongest evidence in favor of the appellant's claim is the June 2011 private physician's statement suggesting that there is a "distinct possibility" that the appellant's current right knee complaints are related to the residuals of left distal tibia and fibula fracture that resulted from his in-service ankle fracture.  However, this opinion is speculative in nature as the private physician admitted that such was "as specific as [he] could get" and was unsupported by medical authority.  Further, the private physician did not indicate a review of the appellant's history as documented in the available record.  

The Board finds that the private opinion evidence is outweighed by the medical evidence from the September 2011 VA examiner's opinion, which provided a greater level of detail upon which the Board can evaluate the probative value.  The Board finds no reason to discount the VA medical opinion based on the examiner's expertise and qualifications as a medical professional.  The September 2011 VA examiner adequately explained the basis for his negative nexus opinion.  

In conclusion, the Board finds there is no basis upon which to conclude that the appellant's right knee degenerative arthritis is related to military service or to his service-connected residuals of left distal tibia and fibula fracture.  See 38 C.F.R.    §§ 3.303, 3.307, 3.309, 3.310.  Therefore, service connection for a right knee disability is not warranted.
 
In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim of service connection, that doctrine is not helpful to the appellant in this instance.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for a right knee disability is denied.



REMAND

A claimant must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a claimant's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the appellant's service-connected residuals of left distal tibia and fibula fracture may have worsened since his last VA examination in September 2011.  For example, in his January 2012 Notice of Disagreement (NOD), the appellant stated that the "condition of [his] left ankle [was] constantly deteriorating."  He further indicated that he developed stomach ulcers as a result of his constant use of ibuprofen to alleviate his left ankle pain, suggesting a worsening of ankle symptoms.  Also, within the October 2014 Appellant's Brief, the appellant's representative requested that the claim be remanded for a contemporaneous VA examination.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the service-connected left distal tibia and fibula fracture is triggered.

Additionally, the claims file only includes VA treatment records dated up to June 2012.  Also, a June 2011 treatment record by North County Orthopaedic Group indicates that the appellant underwent examination of his left ankle at that facility.  The most recent treatment records from this facility are dated up to February 2014.  On remand, attempts should be made to obtain any outstanding treatment records (VA or private) relevant to the appellant's claim.  The Board has a duty to obtain all records in VA's possession and relevant records of private treatment.  38 U.S.C.A. § 5103A(b) (West 2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992); see Massey v. Brown, 7 Vet. App. 204 (1994).  Upon remand, the appellant should be requested to identify all treatment providers and submit an authorization for VA to obtain all records of private treatment.  All records of treatment identified by the appellant must be obtained according to the procedures outlined in 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant to identify all treatment providers and to provide releases authorizing VA to obtain all outstanding records of private treatment, including those from North County Orthopaedic Group, relative to his service-connected left distal tibia and fibula disability. 

2. Obtain all VA or private treatment records identified by the appellant.  If any records cannot be obtained, inform the appellant of this fact, tell him what efforts were made to obtain the records, and advise him of any additional development that will be undertaken.

3. After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the appellant for a VA examination to evaluate the current severity of the service-connected left ankle disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of left ankle motion should be reported in degrees.  The examiner should also consider functional loss due to weakened movement, fatigability, incoordination, pain, or flare ups.  The examiner should also address any loss of endurance, coordination, speed, or strength because of symptoms such as pain, and equate the level of impairment caused by the combined effect of all such functional losses to disability that is tantamount to "moderate" or "marked" limitation of ankle motion.  

The examiner should report if there is ankylosis of the left ankle and, if so, the angle at which the ankle is held and whether any ankylosis of the subastragalar or tarsal joint is in a poor or good weight bearing position.

The examiner should also report the presence and severity of any malunion of the os calcis or astragalus and any astragalectomy.

The examiner is advised that the appellant is competent to report his symptoms and history, and such statements by the appellant must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left ankle disability.  If the examiner rejects the appellant's reports regarding symptoms, the examiner must provide a reason for doing so.

4. The agency of original jurisdiction (AOJ) should thereafter review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5. The AOJ should then re-adjudicate the claim for increase.  If a benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case that considers all additional relevant evidence received since the June 2012 statement of the case.  After the appellant is given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


